Appeal by the defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered April 16, 1984, convicting him of robbery in the second degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s guilt was proven beyond a reasonable doubt (see, People v Shapiro, 117 AD2d 688). The credibility of the witnesses was a matter for the jury and we find no reason to disturb its determination (see, People v Brown, 124 AD2d 667; People v Shapiro, supra). The sentence was not excessive (see, People v Suitte, 90 AD2d 80). Mangano, J. P., Thompson, Niehoff and Spatt, JJ., concur.